DETAILED ACTION
This office action is in response to the RCE filed 01/21/2021.
Claims 1, 3-9, 11-16, and 18-21 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pg. 9 of Remarks, filed 01/21/2021, with respect to claim objection to claim 1 have been fully considered and are persuasive.  The claim objection to claim 1 has been withdrawn. 
Applicant’s arguments with respect to the claims on pg. 10 in Remarks filed 01/21/2021 regarding the 35 USC 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However applicant further argues in essence:
[a] “Claim 1 recites in part: "determine, based at least in part on a verbal command of at least one of the participants, whether the event has started ... in response to the event having started, update the per-participant metric for each one of the participants with data generated after the determination has been made that the event has started." The art of record does not teach or suggest this limitation.”
In response to [a], while examiner agrees that the verbal command is not taught by Shen-Balasygun-Khouri references and relies on a new reference to teach this idea, examiner maintains rejection in view of Balasygun reference for the limitation “in response to the event having started, update the per-participant metric for each one of the participants with data generated after the determination has been made that the event has started.” Balasygun still teaches updating per participant metrics in response to the starting of the meeting, such as in para.0023 “The presenter 102 initiates a presentation to the participants 110 via the conference server 104, and an engagement data collector 112 gathers data from the various participant devices 110, whether directly or through the conference server 104.” after the presenter initiates the presentation, the data collector initiates gathering participant metrics, and continuously collects and updates this data, as seen in para.0031 “The system can dynamically update the engagement score throughout the presentation.” Examiner relies on Hardt-Balasyugun- Mankovskii to teach the entirely of the claim, explained in more detail below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites in part “determine, based at least in part on a verbal command of at least one of the participants, whether the event has started”, Claim 9 recites in part “determining, based at least in part on a verbal command of at least one of the participants, whether the event has started “ and Claim 16 recites in part “determine, based at least in part on a verbal command of at least one of the participants, whether the event has started” However this limitation does not seem to be supported by the specification. Under broadest reasonable interpretation, this limitation requires a determination of whether or not the meeting has started, based on a verbal command, and not necessarily determining –to- start a meeting based on a verbal command.
At best, the specification shows that in para.0071 “At S208, collaboration server 105 detects whether the event has started. This can be for example, based on event information which includes the scheduled date and start time of the event.” the determination that the event has started is only based on the scheduled date and start time of the event, and not a verbal command.
Based on the specification, it can be seen in at least Fig. 2 steps S208-S212 that cognitive actions are processed after the event determination.  Although the specification supports ideas of a cognitive action of a user requesting to start an event, such as in para.0028 and para.0053 “participant 120-A may be an administrator of an event and thus, upon entering conference room 102 may want to carry out the cognitive action of starting the session…The command "start my meeting" is an example of a cognitive action.”, these are cognitive actions that a processed for example in S212 of Fig. 2, rather than S208, and therefore cannot be used in as the initial step of “determine, based at least in part on a verbal command of at least one of the participants, whether the event has started”.  Therefore claims 1, 9, and 16 are rejected under 35 USC 112(a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6-9, 12-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardt et al. (hereinafter Hardt, US 10,735,411 B1) in view of Balasygun et al. (hereinafter Balasygun US 2016/0073054 A1) further in view of Mankovskii et al (hereinafter Mankovskii, US 2019/0303879 A1).

Regarding Claim 1, Hardt discloses An online collaboration system (Hardt: col.2 lines 56-60 “For example, the system may compare a list of confirmed attendees or invitees to a meeting with data representing a user or user device interacting with a communication device.”) for automatic implementation of cognitive actions (Hardt: Col.12 lines 15-45 “One aspect of the meeting procedures that may be implemented in some embodiments is an operation or set of operations to improve the communication device's 102 ability to monitor and receive voice commands 310 from meeting participants… Upon identifying the owner of the voice command, the communication device 102 will process the voice command 314 accordingly” voice commands are commands for cognitive actions), 
the system comprising: 
memory having computer readable instructions stored therein; and one or more processors configured to execute the computer-readable instructions (Hardt: col.3 lines 9-23) to: 
“After checking the various calendars in 342 and 344, the communication device 102 and/or server 110 can determine if a meeting is scheduled in block 346. If a meeting is not scheduled, the communication device 102 and/or server 110 may complete any pre-meeting procedures that are programmed into the communication device 102 and/or server 110 in block 304. If a meeting is scheduled, the communication device 102 and/or server 110 may then proceed to block 348.” calendar data is obtained, which contains data related to the meeting); 
identify participants associated with the event based on the data related to the event (Hardt: Fig.4 348 col.13 line 55-62 “In block 348, the communication device 102 and/or server 110 can verify attendees of the meeting. This may include all users invited to the meeting, users that confirmed they will attend the meeting, or any other user typically at such a meeting but may not have been invited due to human error. Determinations of typical meeting participants may be done through machine learning or other similar process.”  Attendees are identified.); 
generate a per-participant metric (Hardt: the sensor information collected to calculate confidence score) for each one of the participants based on data collected from two or more sensors (Hardt: camera, chair/door sensor) proximately located to the respective participant to generate a plurality of metrics (Hardt: col.8 line 25-45 “For example, other input data 202D may represent a location of a camera that has generated image data of facial features of a user. The user may be associated with a facial feature recognition model, and the image data may be processed to determine an identity of the user, a confidence that the image data represents a facial feature of the user, or the like. The facial feature recognition process may be similar to the process for performing voice recognition as described above. As another example, other input data 202D may represent a location of another user device 108 (or multiple user devices 108) separate from a user device 108 associated with a user for whom a confidence score 208 is currently being generated. As further examples, the other input data 202D may represent data regarding infrared cameras (to detect the number of meeting participants or location of various meeting participants, for example), chair sensors, or door sensors to monitor opening and closing of an entrance or exit, etc.” each participant’s data, as described in Fig. 2 are used to generate a confidence score); 
determine, based at least in part on a verbal command of at least one of the participants, to start the meeting (Hardt: col.11 lines 52-55 “In some embodiments, upon completion of the pre-meeting procedures, the communication device 102 may receive voice instructions to begin a scheduled meeting 306. “ a user  gives voice instructions to start the meeting, the event); 
determine a command is for a cognitive action to be performed on behalf of one or more of the participants based on a match between the command and previously identified commands (Hardt: Col. 12 lines 15-45 “Upon receiving a voice command 310, the communication device 102 may begin processing to identify the speaker 312 of the utterance 310….  Upon identifying the owner of the voice command, the communication device 102 will process the voice command 314 accordingly.” spoken commands must be matched to known commands in order to identify what the command is for.  For example, it can be determined that the command is to end the meeting col.14 lines 45-50 “If the voice command is an end meeting request,”  or obtain classified information in Col.14 lines 33-45); 
in response to a determination the command is for the cognitive action, determine, using the plurality of metrics, at least one participant associated with the command to yield at least one identified participant (Hardt: Col.12 lines 15-45 “Upon receiving a voice command 310, the communication device 102 may begin processing to identify the speaker 312 of the utterance 310. In some embodiments, audio data representing the utterance 310 is compared to one or more voice models to identify the speaker 312 of the utterance 310.” the participant associated with the voice command is identified, using the voice model for example, which is part of the voice recognizer 204 in Fig. 2 col.6 lines 33-40.); and 
perform the cognitive action for the at least one participant (Hardt: col.12 lines 35-43 “Upon identifying the owner of the voice command, the communication device 102 will process the voice command 314 accordingly. For example, the communication device 102 may perform secure information analysis procedures 315 for any secure information that may be requested by a meeting participant.” once the user is identified, the voice command is processed.).
whether the event has started, in response to the event having started, update the per-participant metric for each one of the participants with data generated after the determination has been made that the event has started.
Balasygun determine whether the event has started (Balasygun: para.0023 “The presenter 102 initiates a presentation to the participants 110 via the conference server 104, and an engagement data collector 112 gathers data from the various participant devices 110, whether directly or through the conference server 104. ” when the when the presentation is initiated by the presenter, this triggers the engagement data collector.);
in response to the event having started, update the per-participant metric for each one of the participants with data generated after the determination has been made that the event has started (Balasygun: para.0023 “The presenter 102 initiates a presentation to the participants 110 via the conference server 104, and an engagement data collector 112 gathers data from the various participant devices 110, whether directly or through the conference server 104. In some situations, the engagement data collector 112 can gather data from other participant devices 114 which are not directly involved in displaying the conference or communicating with the conference server 104. The conference server 104 or the engagement data collector 112 can identify such devices from a previously established participant profile, or as part of a conference enrollment process. The engagement data collector 112 identifies which other devices 114 to monitor and can associate those other devices 114 with specific participants 108. ” when the when the presentation is initiated by the presenter, this triggers the engagement data collector, therefore after the determination that the event has started.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Hardt with Balasygun in order to incorporate in response to the event having started, update the per-participant metric for each one of the participants with data generated after the determination has been made that the event has started.

However Hardt-Balasygun does not explicitly disclose determine, based at least in part on a verbal command of at least one of the participants, whether the event has started.
Mankovskii discloses determine, based at least in part on a verbal command of at least one of the participants, whether the event has started (Mankovskii: para.0061 “Scheduling module 124 accesses the schedule and determines that meeting 100 between individuals 102X, 102Y, and 102Z has begun (e.g., by determining that meeting 100 was scheduled to start at the current time, by detecting voices at with a recording device 104 in Meeting Room 1, etc.). As the meeting 100 is in progress, computer system 120 initiates a recording (e.g., with recording module 202) of the meeting, and receives meeting information 110 from at least one recording device 104 in Meeting Room 1. As discussed herein, prior to receiving a recording confirmation command 112, computer system 120 may store the recorded meeting 240 in short-term storage 230. While the meeting 100 is being recorded, the computer system 120 receives a recording confirmation command 112 from individual 102X (e.g., via a verbal command, via a command entered into a graphical user interface in meeting software running on a computing device 108, etc.).” the system is capable of recording voices of the meeting, even prior to beginning the meeting, and can determine that a meeting has begun based on detecting voices nearby the meeting location).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hardt-Balasygun with Mankovskii in order to incorporate determine, based at least in part on a verbal command of at least one of the participants, whether the event has started.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved user quality of life, by automatically starting meetings based on sensor information (Mankovskii: para.0061.)


Regarding Claim 4, Hardt-Balasygun-Mankovskii discloses claim 1 as set forth above.
Hardt further discloses wherein the plurality of data sources include one or more of a video camera (Hardt: col.8 lines 28-31 “For example, other input data 202D may represent a location of a camera that has generated image data of facial features of a user.” ), an audio sensor (Hardt: col.4 line 66 microphone), a 3-dimentional depth sensor, a temperature sensor, system login information of the participants, a short-range wireless communication device (Hardt:, col.16 line 20 bluetooth, col. 7 line 55-58 “ The beacon transmitter 115 may transmit (or passively provide) a signal, such as a beacon signal that includes location data associated with the beacon transmitter 115. The beacon receiver 114 can then use the location data to determine the location of the user device 108, or the beacon receiver 114 may send (or cause the user device 108 to send) the location data to the server 110 (or some other system) to inform the server 110 of the location of user device 108.” ) and an electronic badge reader.

Regarding Claim 6, Hardt-Balasygun-Mankovskii discloses claim 1 as set forth above.
Hardt further discloses wherein the command is a task to be performed in association with one or more of conducting the event (Hardt: col.14 lines 45-50 “If the voice command is an end meeting request,”), storing a record in association with the event or sharing content of the event.

Regarding Claim 7, Hardt-Balasygun-Mankovskii discloses claim 1 as set forth above.
Hardt further discloses wherein the at least one identified participant is one or more of one of the participants or an intended audience of the command (Hardt: col.12 lines 35-43 “Upon identifying the owner of the voice command, the communication device 102 will process the voice command 314 accordingly. For example, the communication device 102 may perform secure information analysis procedures 315 for any secure information that may be requested by a meeting participant.” once the user is identified, the voice command is processed. The owner of the voice command is a meeting participant).

Regarding Claim 8, Hardt-Balasygun-Mankovskii discloses claim 1 as set forth above.
Hardt further discloses wherein the device is a server communicatively coupled to the multiple data sources associated with the event (Hardt: col. 13 lines 5-8 “FIG. 4 is a flow diagram that describes in more detail some embodiments of pre-meeting procedures that may be performed by the communication device 102 and/or a server 110 prior to starting a meeting” col.3 lines 49-55 “The server 110 may also include an authentication service 117 used to confirm within a degree of confidence that a particular user is who he or she says, or that the user is in a particular location. The authentication service 117 may calculate or analyze a confidence score, which may be based on a set of inputs provided to the server 110 and, in some embodiments, an analysis of data stored in the data store 118. The authentication service 117 is described in more detail below, and may be the same as the authentication manager 210 in FIG. 2.” server 110 contains the authentication manager of Fig.2, which communicates with the authentication mode 206, connected to each of the data sources. ).

Regarding Claims 9, 12-14, the claims list all of the same elements as claims 1, 4, 6, and 7, but in a method (Hardt: col.2 lines 15-20) rather than system form.  Therefore the supporting rationale for claims 1, 4, 6, and 7 applies equally as well to claims 9, 12-14.

Regarding Claim 15, Hardt-Balasygun-Mankovskii discloses claim 9 as set forth above.
Hardt further discloses wherein populating each of the plurality of metrics includes: 
storing data of the corresponding participant prior to start of the event (Hardt: col.13 line 63 to col.14 line 6 “In block 350, once a broad list of possible users is determined in block 348, the communication device 102 and/or server 110 may cache relevant voice models. It should be appreciated that in some embodiments, the communication device 102 and/or server 110 may already include all necessary voice models and this block may be skipped. In one embodiment, at some time prior to the scheduled meeting, the communication device 102 and/or server 110 may begin tracking user device location as an input to the authentication model in 206 to help in the determination of a confidence score.” and Col.11 lines 9-29 “For example, the communication device 102 may initiate pre-meeting procedures 302 at some point prior to a meeting. In some embodiments, pre-meeting procedures may occur upon scheduling of the meeting, months, weeks, days, hours, or at any point prior to a scheduled meeting. The pre-meeting procedures may also not initiate at all in certain situations. The pre-meeting procedures may initiate or be based on specific meeting data associated with a user calendar or room calendar, or both. Pre-meeting procedures may include monitoring detectable devices (for example, SSIDs of wireless networks, beacon signals from communication devices 102 nearby, or others), updating other calendars, downloading voice models for attendees of the scheduled meeting, downloading any relevant data for the meeting (for example, presentation files to be used for the meeting), unlocking doors, sending email updates to one or more attendees, removing security access to particular network or local files, or other features in preparation for the meeting..” various types of sensor information and voice models can be loaded prior to the start of the meeting.  ).
However Hardt does not explicitly disclose updating the data using information collected for the corresponding participant during the event.
Balasygun discloses updating the data using information collected for the corresponding participant during the event (Balasygun: para.0023 “The presenter 102 initiates a presentation to the participants 110 via the conference server 104, and an engagement data collector 112 gathers data from the various participant devices 110, whether directly or through the conference server 104. In some situations, the engagement data collector 112 can gather data from other participant devices 114 which are not directly involved in displaying the conference or communicating with the conference server 104. The conference server 104 or the engagement data collector 112 can identify such devices from a previously established participant profile, or as part of a conference enrollment process. The engagement data collector 112 identifies which other devices 114 to monitor and can associate those other devices 114 with specific participants 108. ” when the when the presentation is initiated by the presenter, this triggers the engagement data collector, therefore after the determination that the event has started.).

One of ordinary skill in the art would have been motivated to combine because of the expected benefit of collecting data real time such that the status of the meeting can be assessed in real time (Balasygun: para.0023-para.0024).

Regarding Claims 16, 19 ,and 20, the claims list all of the same elements as claims 1, 6 and 15, but in One or more non-transitory computer-readable medium having computer-readable instructions stored therein, which when executed by one or more processors, cause the one or more processors to (Hardt: col.19 lines 10-20) rather than system and method form.  Therefore the supporting rationale for claims 1, 6 and 15 applies equally as well to claims 16, 19, and 20.

Claim 3, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardt et al. (hereinafter Hardt, US 10,735,411 B1) in view of Balasygun et al. (hereinafter Balasygun US 2016/0073054 A1) further in view of Mankovskii et al (hereinafter Mankovskii, US 2019/0303879 A1) further in view of Li et al. (hereinafter Li, US 2017/0351532 A1).
Regarding Claim 3, Hardt-Balasygun-Mankovskii discloses claim 1 as set forth above.
However Hardt-Balasygun-Mankovskii does not explicitly disclose wherein the one or more processors are configured to execute the computer-readable instructions to determine the at least one identified participant by:  26Docket Number: 085115-588930 [CPOL 1015507-US.01] identifying at least two participants associated with the command; assigning a probability value to each per-participant metric associated with one of the at least two participants; and determining the at least one identified participant based on the probability value assigned to each per-participant metric associated with one of the at least two participants.
Li discloses wherein the one or more processors are configured to execute the computer-readable instructions to determine the at least one identified participant by:  26Docket Number: 085115-588930 [CPOL 1015507-US.01] 
“In this example, the user declaration 422 includes voice input in the form of the spoken phrase, “Let's reach out to John.” In response to the user declaration 422, a plurality of candidate responsive actions, 424 1-N and 426 1-M, may be identified, e.g., by action builder module 72 and/or personal assistant module 56.”and Fig. 4 424 1-N shows a plurality of John matches to the command.  Action builder and/or personal assistant module identifies a plurality of johns.); 
assigning a probability value to each per-participant metric (probability of being responsive to user declaration) associated with one of the at least two participants (Li: para.0050 “The first contact 424 1, John Adams, has a 20% probability of being responsive to user declaration 422. The second contact 4242, John Bradley, has a 15% probability of being responsive to user declaration 422. The third contact 424 3, Jon Clarke, has a 5% probability of being responsive to user declaration 422. Contact 424 N, John Zenith, has a 40% probability of being responsive to user declaration 422.” each john is assigned a probability of being responsive to user declaration.); and 
determining the at least one identified participant based on the probability value assigned to each per-participant metric associated with one of the at least two participants (Li: para.0051 “Using techniques described herein, personal assistant module 56 may non-deterministically and exclusively select a single contact 424 in response to user declaration 422 based at least on these probabilities. ” a single participant of the multiple candidate participants is identified based on the probabilities.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Hardt-Balasygun-Mankovskii with Li in order to incorporate wherein the one or more processors are configured to execute the computer-readable instructions to determine the at least one identified participant by:  26Docket Number: 085115-588930 [CPOL 1015507-US.01] identifying at least two participants associated with the command; assigning a probability value to each per-participant metric associated with one of the at least two participants; and determining the at least one identified participant based on the probability value assigned to each per-participant metric associated with one of the at least two participants.


Regarding Claim 11, the claim list all of the same elements as claim 3, but in a method (Hardt: col.2 lines 15-20) rather than system form.  Therefore the supporting rationale for claim 11 applies equally as well to claim 3.

Regarding Claim 18, the claim list all of the same elements as claim 3, but in One or more non-transitory computer-readable medium having computer-readable instructions stored therein, which when executed by one or more processors, cause the one or more processors to (Hardt: col.19 lines 10-20) rather than system and method form.  Therefore the supporting rationale for claim 3 applies equally as well to claim 18.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardt et al. (hereinafter Hardt, US 10,735,411 B1) in view of Balasygun et al. (hereinafter Balasygun US 2016/0073054 A1) further in view of Mankovskii et al (hereinafter Mankovskii, US 2019/0303879 A1) further in view of La Barrie et al. (hereinafter Barrie, US 2017/0201555 A1).
Regarding Claim 5, Hardt-Balasygun-Mankovskii discloses claim 1 as set forth above.
However Hardt-Balasygun-Mankovskii does not explicitly disclose wherein the at least one participant is not one of the participants associated with the event.
Barrie discloses wherein the at least one participant is not one of the participants associated with the event (Barrie: para.0047 “At step X-2, a UA may create a new conference session or join an existing conference session with the focus server 206. ” and in para.0048 in step X-3, “At Step X-3, at any point during the conference, a signed-in user joined to the conference may invite a user who is associated with a primary organization…. The user identity requested by the requesting may be referred to as the initial target. ” the participant is not associated with the conference, and is invited in by a user in the conference.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Hardt-Balasygun-Mankovskii with Barrie in order to incorporate wherein the at least one participant is not one of the participants associated with the event.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving speed of authenticating invited users to conferences(Barrie: para.0055).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardt et al. (hereinafter Hardt, US 10,735,411 B1) in view of Balasygun et al. (hereinafter Balasygun US 2016/0073054 A1) further in view of Mankovskii et al (hereinafter Mankovskii, US 2019/0303879 A1) further in view of Caston et al (hereinafter Caston, US 2017/0093935 A1).

Regarding Claim 21, Hardt-Balasygun-Mankovskii discloses claim 16 as set forth above.
However Hardt-Balasygun-Mankovskii does not explicitly disclose wherein execution of the computer-readable instructions by the one or more processors cause the one or more processors to: receive information corresponding to at least one additional event taking place within a proximity of the event; and determine the at least one identified participant based on the plurality of metrics and data associated with the at least one additional event.
Caston discloses wherein execution of the computer-readable instructions by the one or more processors cause the one or more processors (Caston: para.0064) to: receive information corresponding to at least one additional event taking place within a proximity of the event (Caston: para.0028 “The calendar information 206a can also include a second meeting at the current time whose participants are the user 201a, the user 201b, and 99 other users not in the location 210a. In this example, the interaction list submodule 128 of the user device 202a determines that the user is proximate to 50% of the other scheduled users of the first meeting and 1% of the other scheduled users of the second meeting.” system “At decision block 510, the interaction list submodule 128 determines if the first user is in more than one meeting at the current time. The interaction list submodule 128 can make this determination by determining whether the calendar information 206a includes multiple meetings for the current time. If the first user is in multiple meetings at the current time, the method 400 proceeds to the step 512” para.0045 “At step 512, the interaction list submodule 128 selects the meeting with the most overlap. Selecting the meeting with the most overlap can include determining, for each meeting, the percentage of users proximate to the first user.” by this calculation, there is a determination of a second meeting the user is part of based on percentage proximity of members of that meeting to the user.); and 
determine the at least one identified participant based on the plurality of metrics and data associated with the at least one additional event (Caston: para.0041 “a request is received from the first user to perform a follow-up action. Receiving the request can include receiving selections via the graphical user interface 400 and 450 of one or more of the icons 402 and/or receiving a selection of a menu item 454” para.0045 “At step 512, the interaction list submodule 128 selects the meeting with the most overlap. Selecting the meeting with the most overlap can include determining, for each meeting, the percentage of users proximate to the first user.” para.0046 “At step 514, the interaction list submodule 128 adds other meeting participants to the interaction list. Adding other meeting participants can include adding scheduled meeting participants to a list of proximate users.” para.0047 “At step 516, the interaction module 124 shares a collaborative meeting notes document with users on the interaction list. The interaction list can include all users or a selected subset of users”  ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Hardt-Balasygun-Mankovskii with Caston in order to incorporate wherein execution of the computer-readable instructions by the one or more processors cause the one or more processors to: receive information corresponding to at least one additional event taking place within a proximity of the event; and determine the at least one identified participant based on the plurality of metrics and data associated with the at least one additional event.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Olguin Olguin, US 9,443,521 B1 collecting body movements and speech patterns to identify participants, and calculating meeting effectiveness, see abstract, Fig. 1 and Fig. 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133.  The examiner can normally be reached on 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUI H KIM/             Examiner, Art Unit 2453           


/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453